Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         DETAILED ACTION
                                                       Response to Amendment
Applicant’s amendment, filed 07/28/2021, has been entered and carefully considered.  Claims 1, 4 and 9 are amended.  Claims 1-10 are currently pending. 
The objection of claim 1 is withdrawn in light of applicant’s amendments to claim.
The objection of specification is withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 6-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN3#99bis R3-181832 (16-18 April 2018, hereinafter referred as 3GPP document) in view of Hong et al. (US 2018/0213579 A1).
Regarding claim 1, 3GPP document discloses a Distributed Unit (DU) for handling a Radio Network Temporary Identifier (RNTI), comprising (Page 21 discloses gnb-DU a logical node hosting RLC, MAC and PHY layers of the gNB or en-gNB, and its operation is partly : receiving a random access (RA) preamble from a communication device (Fig. 8x-1, step 1 shows UE sends preamble to the gNB-DU); transmitting a RA response (RAR) including (Fig. 8x-1, step 2 shows gNB-DU transmit RAR)  a first cell RNTI (C-RNTI) to the communication device, in response to the RA preamble (Fig. 8x-1 step 2 shows gNB-DU allocates C-RNTI and responds UE with RAR); receiving a radio resource control (RRC) message from the communication device (Fig. 8x-1, step 3 shows UE sends RRC connection reestablish request message (RRC message) to gNB-DU); transmitting an INITIAL uplink (UL) RRC MESSAGE TRANSFER message including the RRC message to a Centralized Unit (CU) (Fig. 8x-1, step 4), wherein the ITIAL UL RRC MESSAGE TRANSFER message includes the first C-RNTI (Fig. 8x-1, step 4 gNB-DU transmit an INITIAL uplink (UL) RRC MESSAGE TRANSFER message includes the RRC message to the gNB-CU). The Initial UL RRC MESSAGE TRANSFER message includes the first C-RNTI);
 receiving a UE CONTEXT SETUP REQUEST message for responding to the INITIAL UL RRC MESSAGE TRANSFER message for the communication device from the CU (Fig. 8x-1, step 9 gNB-CU sends the UE CONTEXT SETUP REQUEST message. Fig. 8.6.2-1, Pages 20-21, step 5 also disclose gNB-CU sends the UE CONTEXT SETUP REQUEST message);
 transmitting a UE CONTEXT SETUP RESPONSE message for responding to the UE CONTEXT SETUP REQUEST message, to the CU (Fig. 8x-1, step 11 gNB-DU sends UE CONTEXT SETUP RESPONSE message  gNB-CU. Fig. 8.6.2-1, Pages 20-21, step 6 also disclose gNB-CU sends the UE CONTEXT SETUP RESPONSE message);
 receiving a downlink (DL) RRC MESSAGE TRANSFER message from the CU, wherein the DL RRC MESSAGE TRANSFER message includes a RRC response message for responding to the RRC message  (Fig. 8x-1, step 14, gNB-CU generate the RRC connection reconfiguration message and encapsulates it in the DL RRC message transfer message. Fig. 8.6.2-1, Pages 20-21, step 7 also disclose gNB-CU generate the RRC connection reconfiguration message and encapsulates it in the DL RRC message transfer message); 
transmitting the RRC response message to the communication device according to the first C-RNTI (Fig. 8x-1, step 15, gNB-DU sends RRC connection reconfiguration message to the UE); and communicating data with the communication device according to the first C-RNTI (Fig. 8x-1, step 16, UE transmits RRC connection reconfiguration complete message to the gNB-DU. Thus UE is connected and can transmit/receive data from the gNB-DU. Fig. 8.6.2-1, gNB-DU sends RRC message to the UE as indicated by SRB ID (steps 8-9) );
wherein the RRC message is a RRC resume request message, and the RRC response message is a RRC resume message (Fig. 8.6.2-1 Pages 20-21, steps 8-9 disclose the gNB-DU forwards RRC message to the UE, which is a RRC connection resume request message, where step 9 discloses RRC response message is a RRC resume message)
3GPP document does not disclose the mechanism of following limitations.
Hong discloses  at least one storage device (Fig. 1700, paragraph 0185); and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of (Fig. 1700, paragraph 0185). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hong to the system of 3GPP 

Regarding claim 4, 3GPP document discloses a first Distributed Unit (DU) for handling a Radio Network Temporary Identifier (RNTI), comprising (Fig. 6.1-1 or Page 12, Page 21 discloses first gNB-CU (source gNB-CU) a logical node hosting RLC, MAC and PHY layers of the gNB or en-gNB, and its operation is partly controlled by gNB-CU. One gNB-DU supports one or multiple cells. One cell is supported by only one gNB-DU. The gNB-DU terminates the F1 interface connected with the gNB-CU): 
receiving a random access (RA) preamble from a communication device (Fig. 8x-1, step 1 shows UE sends preamble to the gNB-DU); 
transmitting a RA response (RAR) including (Fig. 8x-1, step 2 shows gNB-DU transmit RAR)  a first cell RNTI (C-RNTI) to the communication device, in response to the RA preamble (Fig. 8x-1 step 2 shows gNB-DU allocates C-RNTI and responds UE with RAR);
 receiving a radio resource control (RRC) message from the communication device (Fig. 8x-1, step 3 shows UE sends RRC connection reestablish request message (RRC message) to gNB-DU); transmitting an INITIAL uplink (UL) RRC MESSAGE TRANSFER message including the RRC message to a first Centralized Unit (CU) (Fig. 8x-1, step 4 gNB-DU transmit an INITIAL uplink (UL) RRC MESSAGE TRANSFER message includes the RRC message to the gNB-CU). The Initial UL RRC MESSAGE TRANSFER message includes the first C-RNTI);
receiving a UE CONTEXT SETUP REQUEST message for responding to the INITIAL UL RRC MESSAGE TRANSFER message for the communication device from the CU (Fig. 8x-1, step 9 gNB-CU sends the UE CONTEXT SETUP REQUEST message and step 4 gNB-DU transmit an INITIAL uplink (UL) RRC MESSAGE TRANSFER message includes the RRC message to the gNB-CU). The Initial UL RRC MESSAGE TRANSFER message includes the first C-RNTI. Step 5 discloses the gNB-CU includes the RRC connection reestablish message and old gNB-DU F1AP UE ID into F1AP message DL RRC message transfer and transfer to the gNB-DU. Fig. 8.6.2-1, Pages 20-21, step 5 also disclose gNB-CU sends the UE CONTEXT SETUP REQUEST message);
 transmitting a UE CONTEXT SETUP RESPONSE message for responding to the UE CONTEXT SETUP REQUEST message, to the first CU, wherein the UE CONTEXT SETUP RESPONSE message includes a second C-RNTI (Fig. 8x-1, step 11 gNB-DU sends UE CONTEXT SETUP RESPONSE message  gNB-CU), Page 22, step 6 discloses the gNB-DU responds to the gNB-CU UE CONTEXT SETUP RESPONSE message, the gNB-DU retrieves UE CONTEXT based on an old  gNB-DU F1AP UE ID, replaces old C-RNTI/PCI with new C-RNTI/PCI. Fig. 8.6.2-1, Pages 20-21, step 6 also disclose gNB-CU sends the UE CONTEXT SETUP RESPONSE message);
 receiving a downlink (DL) RRC MESSAGE TRANSFER message from the first CU, wherein the DL RRC MESSAGE TRANSFER message includes a RRC response message for responding to the RRC message  (Fig. 8x-1, step 14, gNB-CU generate the RRC connection reconfiguration message and encapsulates it in the DL RRC message transfer message. Fig. 8.6.2-1, Pages 20-21, step 7 also disclose gNB-CU generate the RRC connection reconfiguration message and encapsulates it in the DL RRC message transfer message); 
 transmitting the RRC response message to the communication device (Fig. 8x-1, step 15, gNB-DU sends RRC connection reconfiguration message to the UE. Fig. 8.6.2-1, gNB-DU sends RRC message to the UE as indicated by SRB ID (steps 8-9); 
wherein the RRC message is a RRC resume request message, and the RRC response message is a RRC resume message (Fig. 8.6.2-1 Pages 20-21, steps 8-9 disclose the gNB-DU forwards RRC message to the UE, which is a RRC connection resume request message, where step 9 discloses RRC response message is a RRC resume message)

3GPP document does not disclose the mechanism of following limitations.
Hong discloses at least one storage device (Fig. 1700, paragraph 0185); and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of (Fig. 1700, paragraph 0185);
and RRC response message includes the second C-RNTI (Paragraph 0122); and communicating data with the communication device according to the second C-RNTI (Fig. 12, paragraph 0122 disclose UE transmits RRC connection reconfiguration complete message to the AU. Thus UE is connected and can transmit/receive data from the AU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hong to the system of 3GPP document to provide an efficient wireless access network structure for reducing investment and operating costs for the construction of base stations and cells. And a specific procedure for radio connection setup of terminals (e.g., user equipment) in an efficient wireless access network structure (Abstract, Hong).

Regarding claim 9, 3GPP document discloses a Distributed Unit (DU) for handling a Radio Network Temporary Identifier (RNTI), comprising (Fig. 6.1-1 or Page 12, Page 21 discloses first gNB-CU (source gNB-CU) a logical node hosting RLC, MAC and PHY layers of the gNB or en-gNB, and its operation is partly controlled by gNB-CU. One gNB-DU supports one or multiple cells. One cell is supported by only one gNB-DU. The gNB-DU terminates the F1 interface connected with the gNB-CU): 
receiving a random access (RA) preamble from a communication device (Fig. 8x-1, step 1 shows UE sends preamble to the gNB-DU); 
transmitting a RA response (RAR) including (Fig. 8x-1, step 2 shows gNB-DU transmit RAR)  a first cell RNTI (C-RNTI) to the communication device, in response to the RA preamble (Fig. 8x-1 step 2 shows gNB-DU allocates C-RNTI and responds UE with RAR);
 receiving a radio resource control (RRC) message from the communication device (Fig. 8x-1, step 3 shows UE sends RRC connection reestablish request message (RRC message) to gNB-DU); transmitting an INITIAL uplink (UL) RRC MESSAGE TRANSFER message including the RRC message to a Centralized Unit (CU) (Fig. 8x-1, step 4 gNB-DU transmit an INITIAL uplink (UL) RRC MESSAGE TRANSFER message includes the RRC message to the gNB-CU). The Initial UL RRC MESSAGE TRANSFER message includes the first C-RNTI);
 receiving a UE CONTEXT SETUP REQUEST message for responding to the INITIAL UL RRC MESSAGE TRANSFER message for the communication device from the CU (Fig. 8x-1, step 9 gNB-CU sends the UE CONTEXT SETUP REQUEST message and step 4 gNB-DU transmit an INITIAL uplink (UL) RRC MESSAGE TRANSFER message includes the RRC ); 
wherein the UE CONTEXT SETUP REQUEST message includes a second C-RNTI (Fig. 8x-1, step 6, discloses the gNB-DU responds to the gNB-CU UE CONTEXT SETUP RESPONSE message, the gNB-DU retrieves UE CONTEXT based on an old  gNB-DU F1AP UE ID, replaces old C-RNTI/PCI with new C-RNTI/PCI. Fig. 8.6.2-1, Pages 20-21, step 6 also disclose gNB-CU sends the UE CONTEXT SETUP RESPONSE message);
 transmitting a UE CONTEXT SETUP RESPONSE message for responding to the UE CONTEXT SETUP REQUEST message, to the CU (Fig. 8x-1, step 11 gNB-DU sends UE CONTEXT SETUP RESPONSE message  gNB-CU);
 receiving a downlink (DL) RRC MESSAGE TRANSFER message from the CU, wherein the DL RRC MESSAGE TRANSFER message includes a RRC response message for responding to the RRC message  (Fig. 8x-1, step 14, gNB-CU generate the RRC connection reconfiguration message and encapsulates it in the DL RRC message transfer message);  transmitting the RRC response message to the communication device (Fig. 8x-1, step 15, gNB-DU sends RRC connection reconfiguration message to the UE. Fig. 8.6.2-1, gNB-DU sends RRC message to the UE as indicated by SRB ID (steps 8-9)); 
wherein the RRC message is a RRC resume request message, and the RRC response message is a RRC resume message (Fig. 8.6.2-1 Pages 20-21, steps 8-9 disclose the gNB-DU forwards 

3GPP document does not disclose the mechanism of following limitations.
Hong discloses at least one storage device (Fig. 1700, paragraph 0185); and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of (Fig. 1700, paragraph 0185);
communicating data with the communication device according to the second C-RNTI (Fig. 12, paragraph 0122 disclose UE transmits RRC connection reconfiguration complete message to the AU. Thus UE is connected and can transmit/receive data from the AU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hong to the system of 3GPP document to provide an efficient wireless access network structure for reducing investment and operating costs for the construction of base stations and cells. And a specific procedure for radio connection setup of terminals (e.g., user equipment) in an efficient wireless access network structure (Abstract, Hong).
Regarding claim 3, 3GPP document discloses wherein the UE CONTEXT SETUP REQUEST message does not include a second C-RNTI (Fig. 8x-1, step 9 gNB-CU sends the UE CONTEXT SETUP REQUEST message).
Regarding claim 6, 3GPP document discloses transmitting the RRC response message to the communication device according to the first C-RNTI (Fig. 8x-1, step 15, gNB-DU sends RRC connection reconfiguration message to the UE); and communicating data with the communication device according to the first C-RNTI (Fig. 8x-1, step 16, UE transmits RRC connection reconfiguration complete message to the gNB-DU. Thus UE is connected and can transmit/receive data from the gNB-DU).
Regarding claim 7, 3GPP document discloses wherein the second C-RNTI is received by the first CU from a second DU, before the RRC message is received by the first CU (Fig. 8.2.1.1-1-8.3.1-1, Section 8.2.1.2 discloses gNB-DU provides new DL GTP TEID to the gNB-CU. The gNB-DU shall continue sending UL PDCP PDUs to the gNB-CU with the previous UL GTP TEID until it re-establishes the RLC, and use the new UL GTP TEID after RLC re-establishment).
Regarding claim 10, 3GPP document discloses transmitting the RRC response message to the communication device according to the first C-RNTI (Fig. 8x-1, step 15, gNB-DU sends RRC connection reconfiguration message to the UE. The Initial UL RRC MESSAGE TRANSFER message includes the first C-RNTI. Step 5 discloses the gNB-CU includes the RRC connection reestablish message and old gNB-DU F1AP UE ID into F1AP message DL RRC message transfer and transfer to the gNB-DU).
Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN3#99bis R3-181832 (16-18 April 2018, hereinafter referred as 3GPP document) in view of Hong et al. (US 2018/0213579 A1) and further in view of Yamada (US 2014/0286305 A1).
Regarding claim 2, 3GPP document discloses wherein the UE CONTEXT SETUP REQUEST message includes a second C-RNTI (Fig. 8x-1, step 6, discloses the gNB-DU responds to the gNB-CU UE CONTEXT SETUP RESPONSE message, the gNB-DU retrieves UE CONTEXT based on an old  gNB-DU F1AP UE ID, replaces old C-RNTI/PCI with new C-RNTI/PCI). The combination of 3GPP document and Hong do not disclose the mechanism a first value of the first C-RNTI and a second value of the second C-RNTI are the same or different (Paragraph 0166). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yamada to the modified system of 3GPP document and Hong to provide a method for establishing multiple radio connections by a UE with network nodes, assigning multiple network identifiers and improve communication flexibility and efficiency (Abstract, Yamada).

Regarding claim 5, Yamada discloses a first value of the first C-RNTI and a second value of the second C-RNTI are the same or different (Paragraph 0166). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yamada to the modified system of 3GPP document and Hong to provide a method for establishing multiple radio connections by a UE with network nodes, assigning multiple network identifiers and improve communication flexibility and efficiency (Abstract, Yamada).
Regarding claim 8, 3GPP document discloses the mechanism of second CU (Page 8 discloses gNB-DU may be connected to multiple gNB-CU’s by appropriate implementation. 3GPP document does not disclose the mechanism of following limitations. 
Yamada discloses wherein the second C-RNTI is received by the first CU from a second CU (Paragraphs 0075, 0091 and 0125 disclose in some implementations, only one C-RNTI may be configured for the UE and the C-RNTI may be used to decode PDCCHs with one or more DCI formats.  However, according to the systems and methods disclosed herein, in addition to the behaviors of Rel-11 and before, the UE 102 may be allocated a second C-RNTI for the .

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argued that 3GPP document does not disclose the mechanism of the gNB-CU sending UE CONTEXT SETUP REQUEST to the gNB-DU. The gNB-DU responses with UE CONTEXT SETUP RESPONSE message. Further 3GPP document does not teach RRC message. 
Examiner respectfully disagrees. 3GPP document discloses the mechanism of UE CONTEXT based on the new C-RNTI/PCI as disclosed in Fig. 8.x in step allocating new C-RNTI with RAR and discloses after step 6, using the new C-RNTI.
Further Fig. 8-x discloses in steps 12-13, RRC connection reconfiguration message, which also reads on RRC message as the purpose of RRC connection reconfiguration message is to establish RRC connection. In order to response to applicant’s arguments, Examiner noted that Fig. 8.6.2-1 also  discloses UE context step-up request from gNB-CU and transmitting UE context 
Similar arguments are applied to independent claims 4 and 9 regarding limitations UE Context setup message, UE Context setup response, C-RNTI, RRC resume request message and RRC response message. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oak et al. (US 2018/0332516 A1) discloses a method and apparatus is provided that controls the handover between distributed units (DUs) (inter-DU handover) in an eNB including a central unit 
(CU) and a distributed unit (DU). CU transmits a message, UE context setup request to the target DU. (Paragraphs 0061-0062). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413